BURGESS, P. J.
— “At the May term, 1903, of the circuit court of Dunklin .county the prosecuting-attorney filed an information against the defendant charging him with feloniously assaulting one F. M. Fletcher. Defendant was afterwards arraigned and entered a plea of not guilty. Trial was had on the seventh day of May, 1903, in which the defendant was convicted by the jury and his punishment fixed at two-years ’ imprisonment in the penitentiary.”
*89Motions for a new trial and in arrest of judgment were filed and overruled. After this, defendant was sentenced according to law. He filed an affidavit for an appeal to this court.
No bill of exceptions has been filed in this case. The information is in proper form and the record free from error. The judgment is therefore affirmed.
All concur.